Motion to dismiss appeals from a decision of the Workmen’s Compensation Board, which modified a decision of the Referee by finding that the respective liability of each employer for claimant’s injury should be fixed in proportion to claimant’s earnings with each employer and restored the case to the Referee’s Calendar for such determination. Motion granted, without costs, and appeals dismissed upon the ground that no appeal lies from a nonfinal decision of the board. Herlihy, P. J., Reynolds, Aulisi, Sweeney and Simons, JJ., concur.